DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-11) and Species 1 (Figs. 4B-4C, claims 1-7 and 9-11) in the reply filed on 12.17.2020 is acknowledged.
Claims 8 and 12-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12.17.2020.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the dose and area ratios (claims 3 and 5-6) and plurality of layer sections (claim 7) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 5-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the 
Regarding claim 3, “a ratio between an implantation dose in one of the first or second implantation process and an overall implantation dose in one of the first and third or the second and fourth implantation process is between 0.5:0.5 and 0.1:0.9” is not disclosed in the specification as originally filed and the claim fails to comply with the written description requirement since there isn’t sufficient evidence to demonstrate possession of the claimed invention.
Regarding claim 5, “a ratio between an area of the covered sections and uncovered sections of the first and second sidewalls is between 0.5:0.5 and 0.9:0.1” is not disclosed in the specification as originally filed and the claim fails to comply with the written description requirement since there isn’t sufficient evidence to demonstrate possession of the claimed invention.
Regarding claim 6, “a ratio between an area of the covered sections and uncovered sections of the first and second sidewalls increases as a distance to the inner region increases” is not disclosed in the specification as originally filed and the claim fails to comply with the written description requirement since there isn’t sufficient evidence to demonstrate possession of the claimed invention.
Regarding claim 7, “the trenches are elongated trenches extending in a lateral direction of the semiconductor layer, and wherein the protection layer comprises a plurality of layer sections that are spaced apart from each other in the lateral direction” is not disclosed in the specification as originally filed and the claim fails to comply with the written description requirement since there isn’t sufficient evidence to demonstrate possession of the claimed invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Regarding claim 1, “covering the trenches” is indefinite because the term “the trenches” lacks proper antecedent basis and it is unclear if it refers to the “plurality of trenches”, a portion thereof, or other trenches.  Also, “the first regions” and “the second regions” lack proper antecedent basis and should include the term –plurality of---. None of the dependent claims addresses this deficiency.
Regarding claim 2, “implanting dopant atoms into the first and second sidewalls of the trenches” is indefinite because the term “the trenches” lacks proper antecedent basis and it is unclear if it refers to the “plurality of trenches”, a portion thereof, or other trenches. Dependent claim 3 does not address this deficiency.
Regarding claim 3, “a ratio between an implantation dose in one of the first or second implantation process and an overall implantation dose in one of the first and third or the second and fourth implantation process is between 0.5:0.5 and 0.1:0.9” is indefinite. 
First, it is unclear what range and/or distinct values of ratios are encompassed by the terms “between 0.5:0.5 and 0.1:0.9” and how one of ordinary skill in the art would determine said range and/or distinct values. Namely, it is unclear what meaning “between 0.5:0.5 and 0.1:0.9” implies to one of ordinary skill in the art and how that defines the scope of the claim.
Second, it is unclear if all of the four combinations claimed (i.e., dose1:dose1+dose3, dose2:dose1+dose3, dose1:dose2+dose4 and dose2:dose2+dose4--) fall within said ratios and range. For example, it does not appear possible to have a ratio of 0.5:0.5 in a combination where in the same dose is present in both sides of a ratio as in dose1:dose1+dose3-. Namely, the scope of the claim is obscured as it does not appear possible to have ratios which fall within the claimed ratios and range.
Finally, since the specification does not address these limitations, the scope of the claim cannot be determined by the claim language alone.
Regarding claim 5, “a ratio between an area of the covered sections and uncovered sections of the first and second sidewalls is between 0.5:0.5 and 0.9:0.1.” is indefinite. It is unclear what range and/or distinct values of ratios are encompassed by the terms “between 0.5:0.5 and 0.9:0.1” and how one of ordinary skill in the art would determine said range and/or distinct values. Namely, it is unclear what meaning “between 0.5:0.5 and 0.9:0.1” implies to one of ordinary skill in the art and how that defines the scope of the claim. Finally, since the specification does not address this limitation, the scope of the claim cannot be determined by the claim language alone.
Regarding claim 7, “the trenches” and “the semiconductor layer” lack proper antecedent basis and it is unclear if it refers to “the plurality of trenches” and “the plurality of semiconductor layers”, respectively, a portion thereof, or other.
Regarding claim 8, “the semiconductor layers” lacks proper antecedent basis. The term –plurality of-- should be included.
Regarding claim 9, “implanting dopant atoms into the first and sidewalls of the trenches” is indefinite; “the trenches” lacks proper antecedent basis, and, “into the first and sidewalls of the trenches” is unclear as it appears it should recite first and second sidewalls of the plurality of trenches.

Allowable Subject Matter
Claims 1-2, 4 and 9-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. 
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to disclose or suggest wherein implanting the dopant atoms into at least one of the plurality of semiconductor layers comprises partly covering the (interpreted as “the plurality of trenches”) trenches in the edge region during an implantation process as recited within the context of claim 1, for example:
Sedlmaeier et al discloses forming a plurality of semiconductor layers one on top of the other (Fig. 22); and in each of the plurality of semiconductor layers and before forming a respective next one of the plurality of semiconductor layers, forming a plurality of trenches (Figs. 6, 12 and 17) and implanting dopant atoms into a first sidewall and a second sidewall of each of the plurality of trenches (Figs. 7, 13-14 and 18-19). 
US 20180019132 A1 to Mauder et al. forming a plurality of semiconductor layers one on top of the other (Figs. 1E-1F); and in each of the plurality of semiconductor layers and before forming a respective next one of the plurality of semiconductor layers, forming a plurality of trenches (Fig. 1F) and implanting dopant atoms into a first sidewall and a second sidewall of each of the plurality of trenches (Figs. 1C-1F). 
US 6040600 A to Uenishi et al. discloses forming trenches (7a) and implanting sidewalls of said trenches (Figs. 8-9) in a semiconductor device.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRES MUNOZ whose telephone number is (571)270-3346.  The examiner can normally be reached on 8AM-5PM Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Andres Munoz/Primary Examiner, Art Unit 2894